Citation Nr: 0633853	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand issued in January 2006.  The matter 
was originally on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

Although the veteran resided in Kansas at the time of the 
July 2003 rating decision, the record reflects that his claim 
had been chosen to be processed by the Tiger Team, a special 
claims processing unit at the Cleveland RO.  The record 
further reveals that the veteran has moved to Tennessee 
during the course of this appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that 
veteran tested positive for the hepatitis C antibody but is 
not diagnosed with current hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remand and The Veterans Claims Assistance Act of 
2000 (VCAA)

In January 2006, the Board found the veteran's claim of 
entitlement to service connection for hepatitis C to be 
reopened by way of the submission of new and material 
evidence and remanded the appeal to the RO for further 
development.  The RO was instructed to schedule for the 
veteran another VA examination to determine the identity and 
etiology of any hepatitis C that may be present and 
readjudicate the veteran's claim.     
  
The record reflects that the veteran underwent a VA medical 
examination in April 2006.  The April 2006 examination report 
is of record and contains a medical opinion based on review 
of the veteran's claims folder, physical examination of the 
veteran, and serology reports.  The Board notes that the RO 
considered the additional medical evidence, continued denial 
of the claim, and issued a Supplemental Statement of the Case 
(SSOC) in June 2006.  Based on the foregoing, the Board finds 
that the RO complied with its January 2006 Board Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In December 2002 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO also asked the veteran to complete the 
enclosed Authorization and Consent to Release Information 
forms (VA Form 21-4142) if there were any private medical 
records that would support his claim so that VA could request 
such records on his behalf.  The RO additionally noted that 
the veteran could get the records himself and send them to 
VA.  The RO further requested that the veteran tell VA about 
any additional information or evidence that he wanted VA to 
try to obtain on his behalf and send the information 
describing additional evidence or the evidence itself to the 
RO by January 17, 2003.  Thus, the veteran was essentially 
asked to provide any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2006).  
Moreover, the RO explained to the veteran that VA may be able 
to pay him from the date his claim was received if the 
information or evidence was received within one year of the 
date of the letter and VA decided that he was entitled to 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of effective date and degree of disability).    
  
The Board notes that the December 2002 VCAA notice letter did 
not address the element of degree of disability with respect 
to the veteran's claim.  Id.  Nonetheless, such notice defect 
does not harm the veteran because his claim is being denied 
for reasons explained in greater detail below and no 
disability rating will be assigned.  

The Board further observes that the RO provided the veteran 
with a copy of the July 2003 rating decision, the March 2004 
Statement of the Case (SOC), and the June 2006 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, the laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA medical examinations in March 2004 and April 2006.  
The RO also obtained the veteran's VA treatment records from 
November 2001 to February 2004.  The Board also notes that 
the veteran's service medical records and July 2004 
correspondence from the veteran's private physician (A.J.H., 
M.D.) are associated with the claims folder.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Indeed, 
the veteran indicated on the July 2006 SSOC notice response 
that he had no other information or evidence to submit in 
support of his appeal and asked that his case be returned to 
the Board for further appellate consideration as soon as 
possible.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical causation or 
a diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  


III.	Analysis 

The veteran has repeatedly asserted that he currently has 
hepatitis C due to his military service; however, the record 
reflects that the veteran does not have the requisite 
expertise to diagnose hepatitis C or render a competent 
medical opinion regarding its cause.  Thus, competent medical 
evidence showing that the veteran has current hepatitis C due 
to his active military service is required.

The competent medical evidence of record, however, does not 
show that the veteran has current hepatitis C.  

The Board notes that the veteran tested positive for the 
hepatitis C antibody in November 2001, June 2004, and April 
2006.  Nonetheless, the Board cannot rely on a positive 
antibody test alone to confirm a diagnosis of current 
hepatitis C.  Indeed, a positive EIA test and a RIBA 
confirmatory test or a positive HCV RNA test is required to 
establish the diagnosis of hepatitis C.  The April 2006 VA 
examination report reveals that lab results at that time did 
not detect the presence of hepatitis C RNA and showed normal 
transaminase, bilirubin, prothrombin time and albumin.  While 
the April 2006 VA examining physician (S.B., M.D.) commented 
that the veteran brought a medical note from his local 
physician indicating that hepatitis C RNA was borderline 
abnormal, the referenced note is not of record and the April 
2006 lab results did not show such a finding.

The Board additionally observes that the veteran's private 
physician (A.J.H., M.D.) wrote in July 2004 correspondence 
that the veteran had been under his care for the past several 
years and had recently been diagnosed with hepatitis C; 
however, it is unclear whether the private physician's 
reference to a recent diagnosis of hepatitis C was based on 
his own assessment of the veteran or the veteran's report of 
diagnosis as there is no further explanation provided 
regarding the basis of such finding.  Although the July 2004 
VA lab report showing that the veteran tested positive for 
the hepatitis C antibody was received with the July 2004 
letter from Dr. A.J.H, a positive test for the hepatitis C 
antibody alone is not sufficient to establish the diagnosis 
of current hepatitis C, as discussed above.  

The Board further notes that the veteran's VA treatment 
records list chronic hepatitis C among his active problems in 
November 2001; however, the April 2006 VA examining physician 
suggested that such listing was based solely on a positive 
test for the hepatitis C virus antibody that had been shown 
earlier that month.  

Moreover, the April 2006 VA examining physician conducted a 
thorough examination of the veteran to include review of his 
claims folder and ultimately concluded that a diagnosis 
current hepatitis C could not be confirmed.  Indeed, the VA 
examining physician attributed the symptoms described by the 
veteran to other etiologies such as psychiatric problems, 
peptic ulcer disease, and pancreatitis.  In addition, it is 
noted that the veteran denied receiving treatment with 
Interferon or Ribavarin for hepatitis C and denied any recent 
hospitalizations due to hepatitis C at the April 2006 VA 
examination.  Although the veteran told the April 2006 VA 
examining physician that he would send a report of his recent 
private liver imaging to VA to provide further support for a 
diagnosis of current hepatitis C, the record reveals that no 
such report was ever received.  Furthermore, there are no 
medical records showing recent treatment for hepatitis C of 
record.     

In sum, the competent medical evidence of record does not 
show that the veteran has current hepatitis C.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and entitlement to service connection for hepatitis C 
is not warranted.          

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


